OFFICE      OF   THE    ATTORNEY        GENERAL     OF   TEXAS
                              AUSTIN
                                 -.




                                                          //i




Honorable     Basoom Glles
Austin,     Taxes
Dear Wr. Glleat




                        r stats   that   the  Lqd   Off&at, haw~been
                          ,oants peraore     rental  paylaenta'and
                        lease to oontia~a witbotit any attempt
                       orreit   8eme.
                    8 qoestioti   you   ask   is;

            '1s Mrs. O*IMen (the lesaes)   under tha olr-
    armstames   entitled to a refund of all oi these
    payments at 25 oents gpr eore under a tiaoonoaptlon
    of the law relative  tiiereta9"
              As the Land Offioe has made ao attestpt    for the
past eight years to forfeit       the lease held by Xra. O*Brien,
notwithstanding     her dailcisnt    paymant of rentals, the
Ron. Beaoom cllea,       April   29,   1939,   Peee 2




result    ha8 been that ahe has scoured       all the bene-
tit8    oonrorred by the State’s    loese to the name ex-
tent c18 would hare boen prooured by a full          payment
or $2.00 per aorta annual rental.          To roruad the
amount pald by the lessee       at thla ticno would, in
effect,    permit the lessee    to reoelte    the benefits   or
the lease     for a period of aeven yosra without        eny
oonslderation     having boen paid thereror.        Vfe ere
uneble to dlaoern any faotual       basin for the lessee*a
olalm or a rlfht      to a refund.

              P!e are further        of the opinion      thet Sootion 44
or Artlole      3 0r the constitutfon          or  Toxaa, *hioh pro-
hIbIte    the L8glslature        from grentlng,       bjr approprlatlon
or otherwise,      any amount out of the State Treasury,
to any iadlrlduel        on e olelm,       real or pretended,       when
the aemo rhall       not hare been provided           for by pre-
existing     law has the erreot          of prohibittiE      a rerund
of the rentala       heretotore       paid by l&a. O’Brien.         We
know of no pre-exlatlng            law whloh provides        ror the
refunding      of suoh mntalr         to llra. O’Brien tmdor the
olroumstenoeu      related     ln your letter.

             i.e must, thereidre,       advise  700 that,    In
our opinion,     no rerund or the       rentelm  in question
should be made.
                                       Yours very   truly
                                 ATTORNEY
                                        @3NEBALOF TEXAS




R%:BT                                                   Assletent